DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The IDS filed 4/21/22 has been considered and an initialed copy of the PTO-1449 is enclosed.
Response to Amendment
	The amendment filed on 4/21/22 has been considered.  Applicant’s arguments are deemed to be persuasive-in-part.
	Claims 14-29 and 31-32 are pending.

37 CFR 1.121-- amendments to the claims
	Applicant is directed to 37 CFR 1.121(c)(2) because applicant did not use proper markings in the claim set filed 4/21/22. To advance prosecution, the claim set filed 4/21/22 has been entered, but applicant is required to submit a properly amended claim in response to this action.  The improperly amended claims are:
	Claim 14, line 2 applicant removed a space between “subject” and “a” but no marking indicating said change was found.
	Claim 15, line 6, applicant added an underscore between “malignant” and “peripherial”.
	Claim 29, added underscore.
	
Withdrawal of Rejections/Objections
	The rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ) second paragraph, is withdrawn in view of the amendments to the claims.
	The rejection of claims 14-29 and 31-32 under 35 U.S.C. 103 as being unpatentable over Dong et al Cancer Chemother Pharmacol vol. 69 p. 1413 (2012) in view of Kowanetz et al US 20150071910, Dubinett WO 2016/073759 (priority to 11/5/2015), Feldman et al US 2016/0200815 (priority to 1/5/2015), Murriel et al US 2016/0176962 (priority to 10/31/2014) and Appendix A, B and C is withdrawn in view of the amendments to the claims.

Response to Arguments

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 14-29 and 31-32 remain rejected under 35 U.S.C. 103 as being unpatentable over Pinheiro et al WO 2016/153839 in view of [either Lu et al WO 2004/071400 or Dong et al Cancer Chemother Pharmacol vol. 69 p. 1413 (2012)], Dubinett WO 2016/073759 (priority to 11/5/2015), Feldman et al US 2016/0200815 (priority to 1/5/2015), Murriel et al US 2016/0176962 (priority to 10/31/2014) and Appendix A, B and C.  The reasons for this rejection are of record in the non-final action mailed 1/24/22.
Applicant argues that Pinheiro is directed to HDAC inhibitor vorinostat and not the structure in applicant’s claim 14.  The Examiner never said it did.  The Examiner met this limitation by Lu.
Applicant argues that Pinherio does not teach a specific combination of PD-L1 antibody with an HDAC inhibitor and that the only examples use anti-PD-1 antibody with vorinostat.  The reference discloses that an HDAC inhibitor vorinostat can be used in combination with PD-1 antagonists for the treatment of cancer and said antagonists include monoclonal antibodies to PD-L1 and these include MPDL3280A (which is atezolizumab), BMS-936559, MEDI4736 (which is durvalumab) and MSB0010718C (which is avelumab).  Since the reference specifically shows that HDAC inhibitor can be used in combination with PD-1 antibodies and since the reference states that the HDAC inhibitor can be used with antiPD-L1 antibodies, the Examiner has no reasons to doubt the validity of the reference.
Applicant argues that Pinheiro is directed to HDAC inhibitor vorinostat and one of skill in the art would not interpret it as teaching HDAC inhibitors in general.  The Examiner has used a simple substitution rational to substitute the claimed HDAC inhibitor (shown in Lu) with the HDAC inhibitor of Pinheiro.  One of skill in the art looking at HDAV inhibitors and PD-1 antagonists would look at analogous art and the Pinherio reference is analogous art.
Applicant argues that Pinherio discloses many different PD-1 antagonists (both anti-PD-1 antibodies and anti-PD-L1 antibodies) and that this is far to diffuse to one point one skilled in art to the specific combination.  As discussed in the rejection, anti-PD-L1 antibodies are known in the art (see Pinherio, Feldman, Murriel and Dubinett).  Since Pinherio discloses the combination of HDAC inhibitor with anti-PD-L1 antibodies, one of skill in the would look at the art for known PD-L1 antibodies.
Applicant argues that since no specific example for the combination was provided in Pinheiro there is no motivation for the combination.  The reference clearly discloses the combination of HDAC inhibitor vorinostat and PD-1 antagonists wherein said antagonists can be either anti-PD-1 antibodies or anti-PD-L1 antibodes.  MPEP 2121 clearly states when “the reference relied on expressly anticipates or makes obvious all of the elements of the claimed invention, the reference is presumed to be operable. Once such a reference is found, the burden is on applicant to rebut the presumption of operability.” (citing In re Antor 689 F.3d 1282 (2012).  Such is the case here.  The reference clearly discloses the combination.
Applicant argues that the genus of anti-PD-L1 antibodies was a generic disclosure referring to chemical formula.  Applicant’s arguments are not clear because the only HDAC inhibitor disclosed in the reference vorinostat and in paragraph 100 the reference only discloses 4 different anti-PD-L1 antibodies.  Neither of these is a generic disclosure or is directed to a large number of compounds.
Applicant argues that Lu does not disclose applicant’s HDAC inhibitor in Example 6.  Compound CS02100055 is highly similar to applicant’s compound with the only difference being the position of F on the benzene ring.  The F is in the para position in the reference and the F is in the meta position in the instant set of claims.  It is noted that the generic formula of the reference indicates that F can be at either position.  This, applicant’s compound is encompassed by the reference and a highly similar one is exemplified in Example 6.
Applicant argues that Dong does not disclose a teaching for the specific combination.  The Examiner never said it did.
Applicant argues that one cannot simply swap the HDAV in Pinheiro with that of Dong or Lu because Pinherio only discloses one HDAC.  The rationale for combining the reference is sound in view of Pinheiro which discloses the combination HDAC inhibitor and anti-PD-L1 antibodies and in view of In re Kerkhoven, 205 USPQ 1069 (CCPA 1980) wherein the court held that it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose in order to form a third composition that is to be used for the very same purpose since the idea of combining them flows logically from their having been individually taught in the prior art.  Applying the same logic to the instant claims, given the teachings of the prior art, it would have been obvious to combine the agents because the idea of doing so would have logically followed from their having been individually taught in the prior art to be useful as anti-cancer agents.  One of ordinary skill in the art would have reasonably expected to obtain a therapeutic benefit upon the combination of the agents since they had been demonstrated in the prior art to be reasonably predictive of treating cancer.  
Applicant argues that a simple swap would not have resulted in the claimed invention because it would have resulted in chidamide and anti-PD-L1 antibodies.  Lu discloses applicant’s claimed compound and substituting Lu’s compound with vorinostat would result in the claimed invention.
Applicant argues that Dong and Lu are directed to monotherapy, whereas the claimed invention is a combination therapy.  The combination therapy is disclosed in Pinheiro and is supported by In re Kerkhoven.



	


Claims 14-16 and 18-29 and 31-32 remain rejected under 35 U.S.C. 103 as being unpatentable over Lu et al WO 2004/071400 in view of Dong et al Cancer Chemother Pharmacol vol. 69 p. 1413 (2012), Kowanetz et al US 20150071910, Dubinett WO 2016/073759 (priority to 11/5/2015), Feldman et al US 2016/0200815 (priority to 1/5/2015), Murriel et al US 2016/0176962 (priority to 10/31/2014) and Appendix A, B and C.  The reasons for this rejection are of record in the non-final action mailed 1/24/22.
Applicant’s arguments have been addressed above.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 14-20 and 24-29 and 31-32 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10385131.  The reasons for this rejection are of record in the non-final action mailed 1/24/22.
Applicant argues that terminal disclaimers were filed to obviate this rejection.  No terminal disclaimers were filed. 


Claims 14-29 and 31-32 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4-5, 9, 12, 14, 18, 20, 23, 25, 27, 29-30, 34, 39, 48, 52, 54-55, 57, 59, 62, 63 and 66 of copending Application No. 16894532 (reference application). The reasons for this rejection are of record in the non-final action mailed 1/24/22.
Applicant argues that terminal disclaimers were filed to obviate this rejection.  No terminal disclaimers were filed. 


New Grounds of Rejection
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-29 and 31-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 14, 31 and 32 are confusing because of the terminology “is a compound of formula I”.  This terminology indicates that the compound of the claim is formula I. However, the compound is not formula I (see page 18 of specification).  To clarify the claims, applicant is requested to delete “a compound of formula I” from the claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEELA J HUFF whose telephone number is (571)272-0834. The examiner can normally be reached M-Th 6:30am to 4pm Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sheela J. Huff/Primary Examiner, Art Unit 1643